Citation Nr: 1742681	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the Veteran was denied a disability evaluation in excess of 20 percent for his service-connected bilateral hearing loss.  

In July 2017, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS) and Legacy Content Manager.  


FINDINGS OF FACT

1.  The Veteran's left ear has exhibited an exceptional pattern of hearing impairment.  

2.  On several occasions, but not always, the Veteran's right ear has exhibited an exceptional pattern of hearing impairment.  

3.  At worst, the Veteran has manifested Level V hearing in his right ear during the course of this appeal.  

4.  At worst, the Veteran has manifested Level XI hearing in his left ear during the course of this appeal.  



CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss

The Veteran has been assigned a 20 percent disability rating for his service-connected bilateral hearing loss.  He seeks an increased rating.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Stated another way, to determine a veteran's average decibel loss, VA looks to the pure tone thresholds recorded by an audiologist during audiological testing at 1000 Hertz, 2000 Hertz, 300 Hertz and 4000 Hertz and then adds them together 
(i.e., ___dB + ___dB + ___dB +___dB = ___ dB (total)).  The total number of these numbers is then divided by 4, the result of which is the average decibel loss for each ear (i.e., __ dB +___dB + ___dB +___dB = ___dB/4 = ___dB (average loss)).  

The Board observes that Table VIA (set forth below with Table VI) is used when the examiner certifies that the use of a speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  Id.  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85. 




Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.



For procedural purposes, the Board observes that the Veteran was granted service connection for bilateral hearing loss in a March 2010 rating decision and assigned a 20 percent disability rating.  

February 2010 audiological results utilized in the March 2010 rating decision showed:

HERTZ
      1000		2000		3000		4000
      RIGHT	20dB		70dB		70dB		65dB
      LEFT		50dB		80dB		75dB		90dB

The Veteran's right ear word recognition (speech discrimination score) was reported as 94 percent correct; and left ear word recognition was noted to be 82 percent correct.  Utilizing the numbers set forth above, the Veteran's average right ear decibel loss in February 2010 was 56dB (20dB + 70dB + 70dB + 65dB = 225/4 = 56.25dB loss).  The Veteran's left ear decibel loss was 74dB (50dB + 80dB + 75dB + 90dB = 295/4 = 73.75dB loss).

If the RO had utilized Table VI listed in 38 C.F.R. § 4.85 in evaluating the Veteran's initial hearing loss claim, the above audiological findings would have resulted in a finding of Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.  Evaluating Level I and Level VIII hearing under Table VII in 38 C.F.R. § 4.85 would have resulted in the Veteran being assigned a noncompensable disability rating for his bilateral hearing loss.  

However, the Veteran was ultimately assigned a 20 percent disability rating for his service-connected bilateral hearing loss because the RO had the option in March 2010 of using Table VIA rather than Table VI in adjudicating the Veteran's claim because the Veteran exhibited exceptional patterns of hearing loss for both the left and right ears.  See 38 C.F.R. § 4.86.  Specifically, the RO noted that the Veteran's left ear pure tone thresholds for each of the above-referenced frequencies was 55 decibels or more, allowing for the use of Table VIA.  Additionally, the Veteran's right ear was also found to exhibit an exceptional pattern of hearing loss since 38 C.F.R. § 4.86 allows for the utilization of Table VIA in instances where a veteran is found to have a pure tone threshold of 30 decibels or less at 1000 Hertz and a 70 decibel or more loss at 2000 Hertz.  Id.  

Evaluating the Veteran's bilateral hearing loss claim utilizing Table VIA instead of Table VI with the same average decibel loss figures set forth above (74dB loss for the left ear and 56bd loss for the right ear), the Veteran's Roman Numeral Level numbers change significantly.  Although Table VI resulted in the calculation of the Veteran's hearing acuity as a Level V in the left ear and a Level I in the right ear (ultimately resulting in the assignment of a noncompensable disability rating), the Veteran was found to have a Level VI hearing acuity in the left ear and a Level V hearing acuity in the right ear when analyzed pursuant to Table VIA.  Using these levels in Table VII results in the assignment of a 20 percent disability rating.     

Turning to the Veteran's request for an increased rating, the Board observes that the Veteran has been afforded several audiology examinations over the course of his pending claim.  Of these, only examination reports dated in November 2011 and April 2017 include pure tone threshold results and word recognition scores that can be utilized in the analysis of this case.  Turning to the November 2011 audiology report, the Veteran's pure tone thresholds were reported as:

HERTZ
      1000		2000		3000		4000
      RIGHT	20dB		70dB		65dB		65dB
      LEFT		90dB		85dB		80dB		85dB

These findings were interpreted as showing right ear sensorineural hearing loss with word recognition that was 96 percent correct; and left ear mixed hearing loss with word recognition that was 65 percent correct.  Using the numbers set forth above, the Veteran's average right ear decibel loss in November 2011 was 55dB (20dB + 70dB + 65dB + 65dB = 220/4 = 55dB loss).  The Veteran's left ear decibel loss was 85dB (90dB + 85dB + 80dB + 85dB = 340/4 = 85dB loss).  

Again utilizing Table VIA, rather than Table VI, because it is more beneficial to the Veteran, the above audiological findings result in a Level IV hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  Using Level IV and Level VIII hearing under Table VII in 38 C.F.R. § 4.85 results in the continued assignment of a 20 percent disability rating.  

Turning to the Veteran's April 2017 audiological examination, the Veteran was reported to have the following pure tone thresholds: 

HERTZ
      1000		2000		3000		4000
      RIGHT	35dB		75dB		75dB		80dB
      LEFT		95dB		90dB		90dB		95dB

As seen above, the Veteran's right ear threshold reveals a 35dB loss rather than a 30dB loss or less.  As such, the Veteran's right ear hearing acuity must be evaluated pursuant to Table VI rather than Table VIA because the Veteran's audiological results for the right ear fails to fall within an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).  The Veteran's left ear continues to exhibit an exceptional pattern of hearing impairment; and as such, can be analyzed pursuant to either Table VI or Tale VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).    

Utilizing the numbers set forth above, the Veteran's average right ear decibel loss in April 2017 was 66dB (35dB + 75dB + 75dB + 80dB = 265/4 = 66.25dB loss).  The Veteran's left ear decibel loss was 93dB (95dB + 90dB + 90dB + 95dB = 370/4 = 92.5dB loss).  The Veteran's Maryland CNC word list showed 96 percent correct in the right ear and zero percent correct in the left ear.  

Utilizing Table VI, the above audiological findings show Level II hearing acuity in the right ear and Level XI hearing acuity in the left ear.  Utilizing Table VIA, the Veteran's left ear would result in the assignment of Level IX.  Table VIA cannot be used in conjunction with the Veteran's right ear.  Using the numerals most beneficial to the Veteran, Level II and Level XI, under Table VII in 38 C.F.R. § 4.85 would result in the assignment of a 10 percent disability rating.  

Thus, at this present time, it appears that the Veteran's service-connected bilateral hearing loss warrants the assignment of a 10 percent disability rating.  However, given the fact that the Veteran's audiological findings in both February 2010 and November 2011 warranted the assignment of a 20 percent disability rating; and the Veteran's April 2017 examination only changed from a 30dB threshold to a 35dB threshold (thus barely excluding the Veteran's right ear from being evaluated under Table VIA per 38 C.F.R. § 4.86(b)), the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss should be assigned a 10 percent disability rating or a 20 percent disability rating.  The Board finds that the continued assignment of a 20 percent disability rating for the Veteran's service-connected bilateral hearing loss is justified.  However, a disability rating in excess of 20 percent is obviously not available or applicable based upon the evidence before the Board.
 
In reaching the conclusion not to grant the Veteran a disability rating in excess of 20 percent, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's increased rating claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased rating in excess of 20 percent for bilateral hearing loss is denied.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


